DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.

Status of Claims
Claims 1-4, 7, 10-11, 14-16, 20, 23, 26, 34, and 38-39 are currently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 14-16, 20, 23, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 

Regarding claim 1:
ESOC discloses a surface for enhancing the condensation and/or accelerating freezing of water on said surface (see Fig. 4, first para of Introduction section, P. 213), said surface comprising: 
a substrate (Fig. 4) adapted to contact a vapor and cause a plurality of asymmetrically-shaped water droplets to form thereon (see Fig. 4 with its caption, abstract, and introduction in P. 213), 
wherein the substrate comprises a plurality of recessed areas formed therein (see Fig. 4, P. 216, 2nd column, 1st paragraph), each of said recessed areas having an average longest lateral dimension of about 100 nm to about 10 pm and an average depth of about 150 nm to about 30 pm (see caption of Fig. 4, P. 216), said recessed areas being adapted to restrict the mobility of said droplets upon said surface and inhibit formation of symmetrical droplets through droplet coalescence upon said surface (refer to P. 215, 2nd column, along with the cited portions of ESOC above), 
wherein said surface is hydrophilic or biphilic such that said surface has a contact angle with said water droplets of equal to or less than 90 degrees (see P. 215, paragraph entitled result and discussion).  

Regarding claim 2:
ESOC further discloses wherein said plurality of recessed areas are pores formed in the substrate (see at least Fig. 4 and its caption).  

Regarding claim 3:
ESOC further discloses wherein said plurality of recessed areas are interstitial spaces between a plurality of pillar structures (see at least Fig. 4 and its caption).  
Regarding claim 7:
ESOC further discloses wherein said plurality of pores are formed in said substrate at a density of about 10,000 to about 1,000,000 pores/mm2 (with the dimension as presented above, the pores are formed at about the claimed density above).
  
Regarding claim 14:
ESOC further discloses wherein said substrate comprises a material selected from the group consisting of metals (and alloys), polymers, ceramics, composites, and mixtures thereof (see abstract: the substrate is brass).  

Regarding claim 15:
ESOC further discloses wherein said substrate comprises a hydrophilic material (see rejection of claim 1).

Regarding claim 16:
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method of the claims above, as claimed, would necessarily result from the normal operation of the apparatus of claim 1. See MPEP 2112.02. Thus, for sake of simplicity, conciseness, and brevity, please refer to the rejection of claim 1 above for the rejection of claim 16.

Regarding claim 20:
ESOC discloses all the limitations.
The feature of the surface having a surface temperature greater than the frost point of said humid vapor such that said one or more droplets do not freeze and remain frozen on said surface is inherently present. It is evident that frost does not form on the surface at all time. Frost is only formed when the surface temperature is lower than the dew point of the surrounding air and below the freezing point of water (see Experimental Study on Condensation, 1st paragraph of introduction section). Thus, in operation circumstances when the surface temperature is lower than the dew point of the surrounding air, but higher than the freezing point of water, condensate collects on the surface, and said condensate does not turn into frost.

Regarding claim 23:
ESOC discloses all the limitations.
The feature of recovering at least a portion of said one or more droplets from said surface is inherently present in the method. See rejection of claim 16 above: the method consist of removing condensate from the microgrooved surface.

Regarding claim 26:
ESOC discloses all the limitations.
The feature of after said recovering, a portion of said droplets remains attached to an inner portion of one or more of said plurality of recessed areas is inherently present is the prior as modified. It is evident that when a water droplet is removed from one of the surface, by gravity of wind movement for example, the surface does not immediately turn 100% dry.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 4, 10-11, 34, and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Experimental Study on Condensation Doc Pages 213-219 by Rahman and Jacobi [herein afterwards referred to as ESOC].

Regarding claim 4:
ESOC further discloses wherein said plurality of pillar structures are sized at about 100 nm to about 30 pm (see Fig. 4 and caption thereon).  

ESOC does not disclose specifically disclose wherein the pillar structures comprise cylinders.

However, it has held that the particular shape of a structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant. See MPEP 2144.04 - In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the system of ESOC with the pillar structures comprising cylinders.

One of ordinary skills would have recognized that cylindrical pillars are easier to manufacture compared to polygonal pillars; and employing cylindrical pillars would have reduced the manufacturing cost and time of the system.

Regarding claim 10:
ESOC discloses all the limitations, except for wherein said substrate comprises one or more layers deposited upon a base material.  

Nonetheless, it has been held that if it were considered desirable for any reason to obtain access to and end of a structure, it would be obvious to make the structure separable for that purpose. See MPEP 2144.04 - In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 

Provided that the structure of USOC is a substrate of a heat exchanger (see introduction, P. 213); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the system of ESOC with substrate comprises one or more layers deposited upon a base material, by making the surface separable from part of the heat exchanger.

One of ordinary skills would have recognized that making a surface or portion of the heat exchanger separable would have facilitated cleaning of the heat exchanger.

Regarding claim 11:
ESOC as modified discloses all the limitations, but does not specifically disclose wherein said one or more layers comprises a layer selected from the group consisting of silica layers, photosensitive polymer layers, non-photosensitive polymer layers, and resinous coating layers. 

However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
 
Because silica layers, photosensitive polymer layers, non-photosensitive polymer layers, and resinous coating layers are well known material for heat exchangers (Official Notice); it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the system of ESOC as modified with said one or more layers comprises a layer selected from the group consisting of silica layers, photosensitive polymer layers, non-photosensitive polymer layers, and resinous coating layers. 

One of ordinary skills would have recognized that the cited materials above are abundant and relatively inexpensive, and employing them for the heat exchanger would have reduce the cost of manufacturing the system.

Regarding claim 34:
ESOC discloses a heat exchange system comprising a heat exchanger that conducts a heat-exchange fluid therethrough and having an inner surface configured to contact said heat-exchange fluid (inherently disclosed by ESOC: see at least introduction) and an outer surface comprising the surface of claim 1 (see rejection of claim 1 above).  

ESOC does not disclose wherein the heat exchanger comprises one or more conduit for the at-exchange fluid to flow therethrough.

By Official Notice, the examiner submits that heat exchangers with one or more conduits to conduct a heat-exchange fluid therethrough and having an inner surface configured to contact a heat-exchange fluid is well known in the art.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of ESOC with a heat exchange system having the claimed characteristics above.

One of ordinary skills would have recognized that employing the type of heat exchanger above would have enhance the capacity of the system, given that heat exchangers with conduits are more efficient by virtue of the increased surface in contact with the refrigerant.

Regarding claim 38:
ESOC as modified discloses all the limitations, except for wherein said outer surface comprises one or more fins extended therefrom.

By Official Notice, the examiner submits that it is well known to provide fins on the outer surface of conduits of a heat exchanger to enhance heat transfer efficiency.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of ESOC as modified with the outer surface comprising one or more fins extended therefrom.

One of ordinary skills would have recognized that doing so would have increase the heat transfer area of the heat exchanger; thereby, enhancing the heat transfer efficiency of the system.

Regarding claim 39:
ESOC discloses all the limitations, except for a cooling tower comprising one or more evaporate condensing units positioned to contact at least a portion of an evaporate, said one or more condensing units having one or more surfaces according to claim 1.

Nonetheless, ESOC further discloses that it is known to employ microgrooved surface as surface of heat exchangers in order to limit frost formation thereon (see abstract and 1st paragraph of introduction). Also by official notice, the examiner submits that the provision of a cooling tower comprising one or more evaporate condensing units positioned to contact at least a portion of an evaporate is well known in the art.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of ESOC with a cooling tower having the characteristics above.

One of ordinary skills would have recognized that doing so would have prevented frost formation of the heat exchanger of the system; thereby, enhancing the heat exchanger performance and the system efficiency as suggested by Experimental Study on Condensation (see 1st and 2nd paragraph of the introduction).

Response to Arguments
Applicant’s arguments filed on 07/08/2021 have been fully considered.  

Applicant submitted in page 7 of the remarks that Hatton aims to prevent frost formation; and it would not have been obvious to one of ordinary skill in the art to modify the surfaces disclosed by Hatton to have a contact angle with water less than or equal to 90 degrees, since such a modification would render the Hatton surfaces inoperable for their intended purpose (MPEP 2143.01(V). 

This argument is persuasive. Amended claims 1 and 16 are now rejected as being anticipated by Experimental Study on Condensation Doc Pages 213-219 by Rahman and Jacobi [herein afterwards referred to as ESOC]. See elaborated rejection above.

With respect to ESOC; applicant submitted that the droplets residing within the grooves are not irregular, random, or otherwise asymmetrical, as required by the claims.

The examiner submits that the clause “a substrate adapted to contact a vapor and cause a plurality of asymmetrically-shaped water droplets to form thereon” found in the claim requires only a substrate that is capable of contacting vapor. The limitation “cause a plurality of asymmetrically-shaped water droplets to form thereon” is the result of having vapor contacting the substrate. The limitation adapted to contact a vapor and cause a plurality of asymmetrically-shaped droplets to form thereon constitutes an intended use limitation that does not further limit the structure of the claimed invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114-11 - Ex parte Masham, 2 USPQ2d 1647 (1987)).

Further, ESOC clearly teaches that droplets are asymmetrical. (See Fig. 4 for example and description in P. 216). When two droplets are merging, the resulting shape during that process is asymmetrical.

Also, because there is no other mechanism or structure provided, other than the groove dimensioned as presented in the claims; and because the prior art disclose all the structural limitations of the claim, the structure of the prior art is capable of producing asymmetrical droplets just as much as claim 1 does. 

Applicant further submitted in pages 9-10 of the remarks that ESOC is aimed at reducing or preventing undesirable frost or ice formation; while the claimed invention is aimed at forming asymmetrical droplets using a contact angle less than or equal to 90 degrees in order to enhance condensation and accelerate frost formation.

The examiner submits that all the structural limitations required by the independent claims are present in ESOC, including a contact angle less than or equal to 90 degrees. Condensation forms on the surface of ESOC as well as in the instant claim. Thus, the limitation “enhancing the condensation” does not add any other structural limitation to distinguish the claim from the prior art.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Aizenberg (US 7459197 B2) teaches a hydrophilic structured surfaces having a contact angle with water droplets of equal to or less than 90degrees.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763